Case: 4:20-cr-00135-SRC Doc. #: 27-1 Filed: 08/21/20 Page: 1 of 3 PageID #: 75




                Exhibit A
  Case: 4:20-cr-00135-SRC Doc. #: 27-1 Filed: 08/21/20 Page: 2 of 3 PageID #: 76



HalGoldsmith

Does the attached post from Larry Arnowitz sound like       it   is   from a contrite persgn?;:   i,:
                                                                                                        '   r iI   t_


Of course not.

The statements by his attorney, Patrick Conroy, are ridiculous.

Larry Arnowitz did not make a "mistake".
He committed serial theft and fraud, many, many instances, over 3-4 years.

How many cash withdrawals did Arnowitz make from ATMs for himself?
What was each of the cash amounts withdrawn and on what dates did they occur?
The people have a right to know, are interested and should see that in an itemized detailed listing.

The only thing that Larry Arnowitz is actually sorry about is simply that he got caught.
Plain and simple.
ln his post, he has not taken full responsibility.
He has blamed his resignation and indictment on political opponents or enemies.
That is pathetic.

The only way that Larry Arnowitz will learn, too, is if he serves some actual and significant jail time
He needs to spend somewhere around 5 months in jail, at least.
With no suspended imposition of sentence and no suspended execution of sentence for him.

Larry Arnowitz should also be forced    to sign         that he will never run for political office again
                                                  a statement
That should be a condition of his sentencing agreement and final probation and release.

Both Arnowitz and the City of St. Louis should also be forced to sign an agreement that he can never
hold any jobs where he is paid or compensated by the City of St. Louis. Larry Arnowitz should never be
on any new payroll of the City of St. Louis in the future, and both Arnowitz and the City should have to
agree to that in writing, for the local U.S. Attorney.

Many people, including those in the government of the City of St. Louis, are not at all surprised by this
development. This has been a not unexpected character-revealing moment for Larry Arnowitz. Many
people wish that something like this had been manifested and discovered earlier in his life, which would
have protected the public from him and his character much earlier also.
    Case: 4:20-cr-00135-SRC Doc. #: 27-1 Filed: 08/21/20 Page: 3 of 3 PageID #: 77



This will be my last post, everyone has the right to criticize about what I have done over the last 5 years
and lwouldn't blame any one

but i can only say i have enjoyed my position as Alderman and always felt good whenever i could help
some one or take care of a problem, and the many things we have done in the ward a lot of good
improvements

this is not an excuse but you don't know my situation the last 25 years

my wife my kids and granddaughter will always come first and restitution will be paid back

I   will close in saying it was a pleasure talking to everyone on here and wish the best for everyone

There was some political people who called the feds. higher ups who wanted me         out. should have been
reported the ethics commission rumor is i was making to many steps towards the Mayors race              rn no
excuse on my part)




Posted by Larry Arnowitz
March 4,2O2O
NextDoor Boulevard Heights
